Determination of respondent disapproving petitioner’s application for a special on-premises liquor license, dated February 27, 1967, annulled, on the law, without costs, and matter remitted to respondent for the purpose of holding a hearing in accordance with the memorandum herein and making a determination de nova. In our opinion, it appears that the subject premises are not located on the same street or avenue of the synagogue mentioned in respondent’s reasons for rejection of the application for a license and hence the location of the synagogue in and by itself is not a proper ground for denial of the application (Matter of Surface Line Operators Fraternal Organization v. New York State Liq. Auth., 25 A D 2d 775). The question of whether public convenience and advantage would.be served by an approval of the application may be dependent upon the use made of the vacant yard abutting the synagogue and the avenue on which the subject premises front (Matter of Bubany v. State Liq. Auth., 27 A D 2d 752). In addition, the question of the experience of petitioner’s principal, since 1963, and of the staff proposed to be employed in the premises is not adequately developed in the present record. Without indication of what final result should ensue the matter is, therefore, remitted to the Authority for the purpose of holding a hearing and taking additional evidence on the issues mentioned (cf. Matter of Scudder v. O’Connell, 272 App. Div. 251, 255). Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Munder, JJ., concur.